MARTIN, Judge.
In the only assignment of error brought forward, defendant contends that the court erred in refusing to defer his disposition *73pending receipt of further information. He argues that G.S. 7A-285 contemplates the separation of the adjudicatory and dispositional phases of juvenile cases for the very purpose of allowing the court to secure such information as is necessary “to develop a disposition related to the needs of the child. . . .” While we agree that G.S. 7A-285 does allow the court, in its discretion, to continue a juvenile case pending receipt of pertinent information, we cannot find any abuse of discretion in the court’s refusal to defer disposition in the instant case. In fact, the court initially set out to defer disposition of defendant’s case and had announced the conditions of defendant’s probation. It was at this point that defendant openly informed the court that he would not comply with these conditions. The court’s ensuing entry of disposition committing defendant to training school was proper under the circumstances of this case.
No error.
Judges Morris and Vaughn concur.